      Case 2:12-cv-00184-wks Document 563 Filed 09/14/20 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT


JANET JENKINS, ET AL.,                 :
                                       :
          Plaintiffs,                  :
                                       :
          v.                           :     Case No. 2:12-cv-184
                                       :
KENNETH L. MILLER ET AL.,              :
                                       :
          Defendants.                  :



  ORDER: PLAINTIFFS’ MOTION TO COMPEL LIBERTY COUNSEL, INC. AND
    RENA LINDEVALDSEN TO COMPLY WITH PLAINTIFFS’ REQUESTS FOR
      PRODUCTION AND DEFENDANTS’ CROSS MOTION FOR SANCTIONS
                            (ECF 472, 485)
     Plaintiff Janet Jenkins, for herself and as next friend of

her daughter Isabella Miller-Jenkins, has brought suit against

several individuals and organizations, alleging that they

kidnapped and conspired to kidnap Isabella. Plaintiffs assert

claims of commission of, and conspiracy to, commit an

intentional tort of kidnapping and conspiracy to violate civil

rights under 42 U.S.C. § 1985(3).

     On February 24, 2020, Plaintiffs filed a motion to compel

discovery pursuant to Fed. R. Civ. P. 26, 34, and 37 and Local

Rule 26. ECF 472. On March 24, 2020, Defendants filed a response

in opposition, and a cross motion for sanctions. ECF 485.
      Case 2:12-cv-00184-wks Document 563 Filed 09/14/20 Page 2 of 4



     For the reasons set forth below, Plaintiffs’ motion to

compel discovery is denied, and Defendants’ motion for sanctions

is denied.

                        PROCEDURAL BACKGROUND

     Plaintiffs served a request for discovery on the Liberty

Counsel Defendants on June 27, 2018. ECF 361-1, 2. On October

15, 2018, Defendants Liberty Counsel and Rena Lindevaldsen

provided responses, and on January 15, 2019, as well as June 10,

2019, Defendants produced a combined total of 571 pages.           On

July 23, 2019, Plaintiffs filed a motion to compel discovery.

ECF 361. On October 29, 2019, the Court granted in part and

denied in part the first motion to compel. ECF 395. On January

10, 2020 Defendants produced more documents.

     Plaintiffs filed a second motion to compel production of

discovery on February 24, 2020. ECF 472. Plaintiffs argued that

Defendants’ January 10, 2020 production did not satisfy this

Court’s October 29, 2019 motion to compel and that Defendants’

privilege log was inadequately detailed. Defendants made another

production on March 9, 2020. Defendants then responded to

Plaintiffs’ second motion to compel on March 24, 2020 by filing

a response in opposition, and a cross-motion for an award of

$10,650 as and for sanctions against Plaintiff and her counsel.

ECF 485. Defendants argued that that their privilege log was
      Case 2:12-cv-00184-wks Document 563 Filed 09/14/20 Page 3 of 4



sufficiently detailed and that there was nothing left for the

Court to compel. Defendants also argued that Plaintiffs’

decision to file a second motion to compel should be sanctioned.

On April 14, 2020, Plaintiffs filed a reply in support of their

second motion to compel and a response in opposition to

defendants’ cross-motion for sanctions. ECF 492. Plaintiffs

argued that despite their production on March 9, Defendants

still had not produced all responsive documents.

                                  ORDER

          Both parties dispute the discovery requests and

responses. However, generalized statements about the discovery

demands and responses are not sufficient for the Court to rule

on the motions.

  In light of submission of discovery from Defendants, the

motion to compel is denied without prejudice. The cross motion

for sanctions is also denied. The Court will proactively monitor

discovery by issuing the following order:

  1) Defendants shall submit an affidavit on or before October

     15, 2020 describing efforts to comply with discovery

     requests, including their use of terms for ESI production.

  2) Plaintiffs shall submit a revised motion to compel on or

     before October 31, 2020 after review of the Defendants’

     submission of the affidavit describing discovery
      Case 2:12-cv-00184-wks Document 563 Filed 09/14/20 Page 4 of 4



     procedures. Plaintiffs shall identify documents or areas of

     discovery not included in Defendants’ discovery responses.

     In addition, Plaintiffs shall identify sections of the

     privilege log which they claim to be inadequate.

  3) Defendants shall respond to Plaintiffs’ discovery

     objections on or before November 30, 2020 by either

     providing the requested discovery or arguing why they need

     not do so.

  4) Plaintiff shall respond on or before December 10, 2020.

A discovery hearing will be scheduled for December 14, 2020 at

1:30pm to rule on any discovery disputes, including motions for

sanctions.

                               CONCLUSION
     For the aforementioned reasons, Plaintiffs’ motion to

compel discovery (ECF 472) is denied and Defendants’ cross

motion for sanctions (ECF 485) is denied. The parties are

ordered to produce discovery according to this order. The

parties each bear their own costs.

     DATED at Burlington, in the District of Vermont, this 14th

day of September, 2020.

                                  /s/ William K. Sessions III
                                  William K. Sessions III
                                  District Court Judge
